CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-156, concluding that IRVING TOBIN of ELIZABETH, who was admitted to the bar of this State in 1957, should be reprimanded for violating DR 5-105, RPC 1.7 (conflict of interest); DR 5-101, DR 5-104, RPC 1.8(a)(business transaction with client); DR 1-102(A)(4) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation); RPC 1.15(a)(failure to safeguard; funds, resulting in negligent misappropriation of client funds); DR 9-102(A) and (C), RPC 1.15(a) and (d); R. 1:21-6(a)(l)(commingling of funds belonging to investors, including respondent, and clients’ funds); and i?.l:21-6(b)(8) and ^(record-keeping violations);
And good cause appearing;
*75It is ORDERED that IRVING TOBIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.